Case 2:20-cr-00072-Z-BR Document 32 Filed 01/04/21 ,Ragetofi PagelD 78
vexed: DISTRICT CO
NORTHE : -OURT
IN THE UNITED STATES DISTRICT GOURT “FILES OF TEXAS
FOR THE NORTHERN DISTRICT OF TEXAS

AMARILLO DIVISION

    
  
  

UNITED STATES OF AMERICA
Plaintiff,

|
“nd Ps DISTRICT COURT
C »

Deputy

V. 2:20-CR-72-Z-BR-

RYAN MICHAEL SAMANIEGO

COD CO? (OD LO? G02 CO? COR (Or CO?

Defendant.

ORDER ADOPTING REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

On January 16, 2021, the United States Magistrate Judge issued a Report and Recommendation
Concerning Plea of Guilty (“Report and Recommendation”) in the above referenced cause. Defendant
Ryan Michael Samaniego filed no objections to the Report and Recommendation within the fourteen-
day period set forth in 28 U.S.C. § 636(b)(1). The Court independently examined all relevant matters
of record in the above referenced cause—including the elements of the offense, Factual Resume, Plea
Agreement, and Plea Agreement Supplement—and thereby determined that the Report and
Recommendation is correct. Therefore, the Report and Recommendation is hereby ADOPTED by the
United States District Court. Accordingly, the Court hereby FINDS that the guilty plea of Defendant
Ryan Michael Samaniego was knowingly and voluntarily entered; ACCEPTS the guilty plea of
Defendant Ryan Michael Samaniego; and ADJUDGES Defendant Ryan Michael Samaniego guilty of
Count One in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2). Sentence will be imposed in

accordance with the Court’s sentencing scheduling order.

SO ORDERED, January 7, 2021. Mg temed

MAYTHEW J. KACSMARYK
TED STATES DISTRICT JUDGE
